COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-286-CV

GOLD STAR AVIATION, INC.	APPELLANT



V.



KAUSHIK BHATTACHARJEE AND	APPELLEES

SWARNA JYOTI GHOSAL



----------

FROM THE 48TH DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On January 22, 2010, we notified appellant that its brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
See 
Tex. R. App. P.
 38.6(a).  We stated we could dismiss this appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with this court within ten days a motion reasonably explaining the failure to file a brief and the need for an extension.  Tex. R. App. P. 10.5(b), 38.8(a)(1).  We have not received any response.

Because appellant’s brief has not been filed, we dismiss this appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a)(1), 42.3(b), 43.2(f).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.



DELIVERED:  February 25, 2010

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.